DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 10/05/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-7, 9-12, 15-17 and 20-23 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended10/05/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 15, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the first voltage level" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second voltage level" in line 4. There is insufficient antecedent basis for this limitation in the claim.

	Claim 10 recites “the input circuit” in lines 5, 6 and 8. It is unclear if this is referring to the “input circuit” recited in claim 1, line 24, or referring to the “input circuit” recited in claim 10, line 3.
	Claim 10 recites “the second voltage terminal” in lines 9-10. It is unclear if this is referring to the “second voltage terminal” recited in claim 1, line 27, or referring to the “second voltage terminal” recited in claim 10, line 6.

Claim 15 recites “the input circuit” in lines 5, 6 and 9. It is unclear if this is referring to the “input circuit” recited in claim 11, line 22, or referring to the “input circuit” recited in claim 15, line 3.
	Claim 15 recites “the second voltage terminal” in lines 9-10. It is unclear if this is referring to the “second voltage terminal” recited in claim 11, line 25, or referring to the “second voltage terminal” recited in claim 15, line 6.
Claim 20 recites “the input circuit” in lines 5, 6 and 8. It is unclear if this is referring to the “input circuit” recited in claim 16, line 20, or referring to the “input circuit” recited in claim 20, line 3.
	Claim 20 recites “the second voltage terminal” in lines 9-10. It is unclear if this is referring to the “second voltage terminal” recited in claim 16, line 23, or referring to the “second voltage terminal” recited in claim 20, line 6.

Allowable Subject Matter
Claims 1, 6-7, 9, 11-12, 16-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a first anterior comparator suitable for generating a first anterior comparison signal based on a first pixel signal and a ramp signal; a first posterior comparator suitable for performing a first comparison that compares the first anterior comparison signal with a first reference signal under a first comparison precondition and generating a first posterior comparison signal corresponding to a result of the first comparison; a second anterior comparator suitable for generating a second anterior comparison signal based on a second pixel signal and the ramp signal; and a second posterior comparator suitable for performing a second comparison that compares the second anterior comparison signal with a second reference signal under a second comparison precondition different from the first comparison precondition, and suitable for generating a second posterior comparison signal corresponding to a result of the second comparison, wherein the first posterior comparator includes: an input circuit suitable for receiving the first anterior comparison signal and the first reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal and suitable for generating a first current corresponding to a voltage level of the first reference signal; and a second current source coupled between the input circuit and the second voltage terminal and suitable for generating a first adjusting current for adjusting the voltage level of the first reference signal based on a first control code signal.”
Claims 6-7, 9 and 21-23 depend on, and further limit, independent claim 1. Therefore, claims 6-7, 9 and 21-23  are considered allowable for the same reasons.

As per claims 11, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“a first anterior comparator configured to be initialized during an initialization time and suitable for generating a first anterior comparison signal based on a first pixel signal and a ramp signal during a row time; a first posterior comparator suitable for initializing a first input terminal to a first voltage level and a first sub-input terminal to a default voltage level during the initialization time, generating a first posterior comparison signal based on the first anterior comparison signal input through the first input terminal and a first reference signal input through the first sub-input terminal during the row time, and self-generating and adjusting the first reference signal based on a current generated in the first posterior comparator; a second anterior comparator configured to be initialized during the initialization time and suitable for generating a second anterior comparison signal based on a second pixel signal and the ramp signal during the row time; and a second posterior comparator suitable for initializing a second input terminal to a second voltage level different from the first voltage level and a second sub-input terminal to the default voltage level during the initialization time, generating a second posterior comparison signal based on the second anterior comparison signal input through the second input terminal and a second reference signal input through the second sub-input terminal during the row time, and self-generating and adjusting the second reference signal based on a current generated in the second posterior comparator, wherein the first posterior comparator includes: an input circuit suitable for receiving the first anterior comparison signal and the first reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal, and suitable for generating a first current corresponding to a voltage level of the first reference signal; and a second current source coupled between the input circuit and the second voltage terminal, and suitable for generating a first adjusting current for adjusting the voltage level of the first reference signal based on a first control code signal.”
Claim 12 depends on, and further limit, independent claim 11. Therefore, claims 12 is considered allowable for the same reasons.


As per claims 16, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“An image sensing device, comprising: a first anterior comparator to be initialized during an initialization time and suitable for generating a first anterior comparison signal based on a first pixel signal and a ramp signal during a row time; a first posterior comparator suitable for adjusting a voltage level of a first reference signal to a first voltage level during the initialization time, generating a first posterior comparison signal based on the first anterior comparison signal and the first reference signal during the row time, and self-generating and adjusting the first reference signal based on a current generated in the first posterior comparator; a second anterior comparator to be initialized during the initialization time, and suitable for generating a second anterior comparison signal based on a second pixel signal and the ramp signal during the row time; and a second posterior comparator suitable for adjusting a voltage level of a second reference signal to a second voltage level different to the first voltage level during the initialization time, generating a second posterior comparison signal based on the second anterior comparison signal and the second reference signal during the row time, and self-generating and adjusting the second reference signal based on a current generated in the second posterior comparator, wherein the first posterior comparator includes: an input circuit suitable for receiving the first anterior comparison signal and the first reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal, and suitable for generating a first current corresponding to a voltage level of the first reference signal; and a second current source coupled between the input circuit and the second voltage terminal, and suitable for generating a first adjusting current for adjusting the voltage level of the first reference signal based on a first control code signal.”
Claim 17 depends on, and further limit, independent claim 16. Therefore, claims 17 is considered allowable for the same reasons.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698        


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698